Citation Nr: 0633037	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had service with the regular Philippine Army from 
January 1945 to January 1946, and had recognized Philippine 
Guerilla service from April 1945 to January 1946.  The 
appellant seeks benefits as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In June 
2005, the appellant and her son testified before the Board at 
a travel board hearing that was held at the RO.  


FINDINGS OF FACT

1.  Many years after service, the veteran sustained a 
myocardial infarction, from which he died in January 1996.  
This condition was not caused by any incident of service.

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

3.  The veteran did not die of a service-connected 
disability.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if it is shown to manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

The veteran died in January 1996.  A January 1996 death 
certificate listed his cause of death as cardiorespiratory 
arrest, secondary to myocardial infarction.

The veteran was not service-connected for any condition prior 
to his death.  The evidence of record does not show that the 
veteran had cardiovascular disease while in recognized 
service or within any applicable presumptive period following 
his service.  Accordingly, entitlement to service connection 
for the cause of the veteran's death on a presumptive basis 
is not warranted.  See 38 C.F.R. § 3.309.  The Board now 
turns to the issue of whether service connection for the 
cause of the veteran's death is warranted based on direct 
causation.

In this case, there is no evidence of treatment for or 
diagnosis of a heart condition prior to the veteran's death.  
An August 2005 statement from the appellant indicates that 
there are no available treatment records pertaining to the 
veteran, as each of the physicians who treated the veteran 
had passed away.  

The veteran's service medical records do not show that he 
developed heart disease during service, nor is there medical 
evidence of such disease until his death 50 years after his 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a negative factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's cause of 
death.  

The Board has considered the appellant's and her son's 
contentions.  The appellant and her son, however, as 
laypersons, are not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the evidence shows that the veteran developed heart 
disease, which led to his death, many years after service.  
This fatal condition was not service-connected, nor does any 
competent medical evidence of record demonstrate that it was 
it caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and July 
2005; and a rating decision in December 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


